Citation Nr: 1007752	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  08-28 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for lumbar spondylosis 
in excess of 20 percent.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel







INTRODUCTION

The Veteran had active duty from October 1997 to August 2007.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina, which granted service connection 
for lumbosacral strain and assigned a 10 percent rating from 
August 16, 2007.  In an April 2009 rating decision, the RO 
increased the rating to 20 percent, effective from August 16, 
2007.


FINDING OF FACT

The Veteran's lumbar spondylosis has not been manifested by 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, by favorable ankylosis of the entire thoracolumbar 
spine.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for lumbar 
spondylosis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107;  38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242.


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 
38 U.S.C.A. § 5103(a) have been met. 

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording a VA examination.  
The Veteran was provided the opportunity to present pertinent 
evidence and testimony.  In sum, there is no evidence of any 
VA error in notifying or assisting him that reasonably 
affects the fairness of this adjudication.  38 C.F.R. 
§ 3.159(c).

Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Degenerative arthritis of the spine is rated under the 
General Formula for Diseases and Injuries of the Spine 
(General Formula) under 38 C.F.R. § 4.71a, Diagnostic Code 
5242.  A 10 percent rating is warranted for forward flexion 
of the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness, not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent rating is warranted for 
forward flexion of the thoracolumbar spine not greater than 
60 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent rating is warranted when 
forward flexion of the thoracolumbar spine is limited to 30 
degrees or less, or when there is favorable ankylosis of the 
entire thoracolumbar spine.  Unfavorable ankylosis of the 
entire thoracolumbar spine warrants a 50 percent rating.  
Finally, unfavorable ankylosis of the entire spine warrants a 
100 percent evaluation.

Any associated objective neurologic abnormalities, including, 
but not limited to bowel or bladder impairment are evaluated 
separately under an appropriate diagnostic code.  Id., Note 
(1).  

Normal forward flexion of the thoracolumbar segment of the 
spine is zero to 90 degrees; extension is zero to 30 degrees; 
left and right lateral flexion are zero to 30 degrees; and 
left and right rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  Note 2, General 
Rating Formula for Disease and Injuries of the Spine, 38 
C.F.R. § 4.71a, Plate V (2009).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Rating 
factors for a musculoskeletal disorder include functional 
loss due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion, weakened movement, excess fatigability, swelling and 
pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The Veteran's service treatment records document treatment 
for low back pain.  

On VA examination in July 2007, the Veteran reported 
recurrent back pain since 2006 especially with heavy lifting 
or prolonged standing.  He indicated that these symptoms do 
not limit his walking or his activities of daily living.  He 
was not yet employed since his recent discharge from the 
military.  There was no radiation, paresthesias or weakness.  
There were no incapacitating episodes.  There were no 
neurological abnormalities.  There was no objective evidence 
of pain.  There were no flare-ups.  Clinical examination 
revealed a normal spine curvature without spasm.  There was 
no apparent tenderness.  Flexion was to 60 degrees which was 
limited by pain in the inguinal region rather than back pain.  
Extension was to 30 degrees without pain.  Lateral bending 
was to 30 degrees in each direction without pain.  Rotation 
was to 45 degrees in each direction without pain.  Lower 
extremity strength and sensory responses were normal.  
Straight leg raising was negative.  X-rays revealed a normal 
lumbar spine.  

In an October 2007 VA outpatient treatment record, the 
Veteran's lumbosacral area was noted to be "tight."  
Tenderness to palpation was noted in the left sacroiliac 
joint area.  Laterally, there was no palpable paraspinous 
spasm.  The sacroiliac joint and sciatic notch were not 
tender to palpation.  The assessment was low back pain with 
radicular symptoms in the left.

Private treatment records dated in 2007 show that the Veteran 
received left L5-S1 transforaminal epidural steroid 
injections.

Emergency treatment records dated in October 2007 from the 
Beaufort Naval Hospital show that the Veteran received 
treatment for lumbar spine muscle sprain.  He was released 
the same day with instructions to rest over the next 36 hours 
and was prescribed medication for pain management.

Medical treatment records dated from 2007 to 2008 from 
Beaufort Naval Hospital show ongoing complaints of low back 
pain.  Clinical examination of the lumbar spine in December 
2007 revealed tenderness on palpation of the right and left 
paraspinal regions.  There was muscle spasm in both the right 
and left paraspinal regions.  There was no induration, 
erythema, warmth, costovertebral angle tenderness or mass on 
the back.  There was normal movement of all extremities with 
an occasional slight limp on the left with ambulation.  The 
thoracolumbar spine showed no abnormalities.

VA outpatient treatment records dated from 2008 to 2009 
document treatment for ongoing chronic low back pain with 
complaints of radiculopathy.  In a March 2008 treatment 
record, the Veteran complained of pain radiating into the 
left hip and thigh.  The assessment was low back pain with 
radiculopathy.  

On VA examination in March 2008, the Veteran complained low 
back pain which radiated into the left buttock, hip, left 
anterior thigh and left foot.  He could perform daily 
activities of daily living but needed help putting on his 
shoes.  He denied any bowel or bladder problems.  There was 
no erectile dysfunction.  He indicated that he has been 
unemployed since getting out of service in August 2007.  He 
reported two flare-ups of pain in the last six months and 
that he sought treatment in the emergency room.  He stated 
that the pain lasted a few days to a week.  He has not had 
any back surgery.

Clinical examination revealed that the Veteran walked slowly 
with a normal gait and that he did not use any assistive 
devices.  There was normal curvature of the spine.  There was 
minimal tenderness of the left thoracic/lumbar spine to deep 
palpation, with muscle spasms of the left side of the spine.  
Right lateral bending was to 20 degrees.  Left lateral 
bending was to 30 degrees.  Right and left lateral rotation 
was to 50 degrees.  Forward flexion was to 45 degrees and 
extension was to 10 degrees, with pain throughout all ranges 
of motion.  There was no evidence of atrophy in the upper or 
lower extremities.  There were no additional limitations due 
to pain, fatigue, weakness or lack of endurance following 
repetitive use.  X-rays of the lumbar spine revealed findings 
suspicious for L3/4 pars defect.

An April 2008 VA MRI report revealed spondylosis and a 
shallow disk bulge at L3-L4 without impingement of the spinal 
cord and a shallow disk bulge at L5-S1, without impingement 
of the spinal cord.

The Veteran underwent further VA examination in November 
2008.  He continued to deny incontinence or erectile 
dysfunction.  He worked full-time as a security guard and 
denied any activity restrictions.  He reported occasional 
numbness in the left foot, but a history of compartment 
syndrome in the left lower extremity was also noted.  
Clinical examination of the lumbar spine revealed that the 
curvature and posture were normal.  There were no palpable 
spasms.  There was no pain or tenderness to palpation of the 
paraspinal processes.  Forward flexion was to 50 degrees with 
pain.  Extension was to 20 degrees with pain.  Right and left 
lateral flexion was to 30 degrees with pain.  Right and left 
lateral rotation was to 45 degrees with pain.  Sensation was 
decreased to the left anterolateral thigh and decreased to 
the anterolateral lower extremity.  Straight leg extensions 
were positive on the left.  The examiner noted that she had 
ordered an electromyography (EMG) of the lower extremities.  
Also, she indicated that she had reviewed the April 2008 VA 
MRI report of the lumbar spine.  The impression was minimal 
lumbar spondylosis at the third through fourth lumbar 
vertebrae and disk bulges.  An EMG was conducted in December 
2008.  In an addendum, the impression was a normal study.  
The examiner noted that there was no electrophysiologic 
evidence of right or left acute or chronic lumbosacral 
radiculopathy.  There was no evidence of polyneuropathy.  

Based on the above evidence, the Board finds that a higher 
rating is not warranted for the Veteran's lumbar spine 
disability.  All the Veteran's records during this time 
period reflect flexion greater than 30 degrees.  
Specifically, the July 2007 VA examination noted flexion to 
60 degrees.  The March 2008 VA examination noted flexion to 
45 degrees and the November 2008 VA examination revealed 
flexion to 50 degrees.  Furthermore, the record contains no 
evidence of favorable ankylosis of the entire thoracolumbar 
spine.  As such, an increased disability rating is not 
warranted.  

In considering the holding in DeLuca, the evidence of record 
does not establish that the Veteran has pain, fatigability, 
incoordination, and other such symptoms that are beyond that 
contemplated by the initial 20 percent evaluation.  Moreover, 
the Board notes that with regard to establishing loss of 
function due to pain, the provisions of the general rating 
schedule for spinal disorders are controlling whether or not 
there are symptoms of pain, and irrespective whether the pain 
radiates.  38 C.F.R. 
§ 4.71a.

The Board also finds that separate ratings for other 
neurologic abnormalities are not warranted at this time.  
Although the Veteran has complained of lumbar spine 
radiculopathy, the objective findings are negative.  Based on 
an EMG studies conducted in December 2008, the VA examiner 
found no eletrophysiologic evidence of right or left 
lumbosacral radiculopathy.  Furthermore, the Veteran has 
denied bowel or bladder impairment associated with his lumbar 
spine disability.  Thus, there is no showing that the Veteran 
objectively manifests neurologic symptoms as a consequence of 
his service-connected lumbar spine disability.  

Also, there is no suggestion in the objective record that the 
Veteran's service-connected lumbar spine disability has 
markedly interfered with his ability to work; nor is there 
any indication that he has required frequent periods of 
hospitalization for the treatment of his lumbar spine 
disability.  Therefore, the Board finds no exceptional 
circumstances in this case that would warrant referral for 
consideration of an extraschedular evaluation.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).

The Board acknowledges that the Veteran believes that he is 
entitled to a higher evaluation for his disability, and his 
assertions have been taken into consideration.  A lay person, 
however, does not have the requisite training and expertise 
to render an opinion on a medical matter.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  While the Veteran is 
competent to report a worsening of his symptoms, medical 
findings showing otherwise outweigh his allegations.

Thus, the Veteran's lumbar spondylosis does not warrant an 
evaluation greater than the 20 percent rating currently 
assigned since the grant of service connection.
As the preponderance of the evidence is against his claim, 
the doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56.





ORDER

Entitlement to a rating in excess of 20 percent for lumbar 
spondylosis is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


